Citation Nr: 1038110	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  08-07 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a right ankle 
disorder, to include as secondary to service-connected residuals 
of a right calf injury to muscle group XI with sensory loss of 
the right leg and foot.

2.  Entitlement to service connection for a right ankle disorder, 
to include as secondary to service-connected residuals of a right 
calf injury to muscle group XI with sensory loss of the right leg 
and foot.

3.  Entitlement to a disability rating in excess of 10 percent 
for low back pain due to left extremity spasticity.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
from a February 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.  Although the Veteran hearing was conducted in 
Muskogee, Oklahoma, per his request, the North Little Rock RO 
retains jurisdiction over the appeal.

The Veteran testified before the undersigned Veterans Law Judge 
in February 2010.  A transcript of the hearing is of record.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of 
Appeals for Veterans Claims (Court) held that a claim for a total 
rating based on individual unemployability (TDIU) is part of an 
increased rating claim when such claim is expressly raised by the 
Veteran or reasonably raised by the record.  The Court further 
held that when evidence of unemployability is submitted at the 
same time that the Veteran is appealing the initial rating 
assigned for a disability, the claim for TDIU will be considered 
part and parcel of the claim for benefits for the underlying 
disability.  Id.  However, in this case, the evidence indicates 
that the Veteran has been employed throughout the entire appeal 
period.  See occupational history described in the September 2009 
VA examination (indicating the Veteran had been employed full-
time for 15 years).  Accordingly, as TDIU has not been reasonably 
raised by the evidence of record or expressly by the Veteran 
himself, the Board finds that the provisions of 38 C.F.R. § 4.16 
are not for application in this case.


FINDINGS OF FACT

1.  In an unappealed September 2004 rating decision, the RO 
denied the Veteran's claim of entitlement to service connection 
for a right ankle disorder as secondary to his service connected 
residuals of a right calf injury to muscle group XI with sensory 
loss of the right leg and foot.

2.  The evidence added to the record since September 2004, when 
viewed by itself or in the context of the entire record, relates 
to an unestablished fact necessary to substantiate the claim for 
service connection for a right ankle disorder.

3.  The Veteran's currently diagnosed right ankle disorder is 
caused by or aggravated by his service-connected residuals of a 
right calf injury to muscle group XI with sensory loss of the 
right leg and foot.

4.  Throughout the appeal period, the Veteran's low back 
disability has been manifested by complaints of pain; limitation 
of motion, severe muscle spasm or guarding, or incapacitating 
episodes have not been shown.


CONCLUSIONS OF LAW

1.  The September 2004 rating decision that denied the Veteran's 
initial claim for a right ankle disorder is final.  38 U.S.C.A. § 
7105 (West 2002).

2.  New and material evidence has been received and, thus, the 
claim of service connection for a right ankle disorder is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2009).

3.  A right ankle disorder is proximately due to, or aggravated 
by, a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.310 (2009).

4.  The criteria for an evaluation in excess of 10 percent for a 
lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Code 5237 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The Board has considered whether further development 
and notice under the Veterans Claims Assistance Act of 2000 
(VCAA) or other law should be undertaken.

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice 
requirements of the VCAA apply to all five elements of a service-
connection claim, including:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) effective 
date of the disability.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Further, this notice must include 
information that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Id. at 486.

With regard to the Veteran's claim for entitlement to service 
connection for a right ankle disorder, the claim has been 
reopened and the benefits sought on appeal are granted in full.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.

With regard to the Veteran's claim for an increased rating for 
his back disability, the VCAA duty to notify was satisfied by way 
of a letter sent to the Veteran in January 2006 that informed him 
of what evidence was required to substantiate the claim and of 
his and VA's respective duties for obtaining evidence.  With 
respect to the Dingess requirements, in January 2010, the RO also 
provided the Veteran with notice of what type of information and 
evidence was needed to establish a disability rating, as well as 
notice of the type of evidence necessary to establish an 
effective date.  Additionally, in March 2009, the Veteran was 
advised of the diagnostic criteria used to rate his spine 
disorder and the types of evidence considered in conjunction with 
his claim for an increase.  With these letters, the RO 
effectively satisfied the remaining notice requirements with 
respect to his increased rating claim.  Under these 
circumstances, the Board finds that the notification requirements 
of the VCAA have been satisfied as to both timing and content. 

As to VA's duty to assist, the Board finds that all necessary 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In this case, the RO obtained VA 
outpatient treatment records, and the Veteran submitted 
statements and private medical evidence on his behalf.   

Additionally, in February 2010, the Veteran was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  In Bryant v. 
Shinseki, the U.S. Court of Appeals for Veterans Claims recently 
held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision 
Review Officer or Veterans Law Judge who chairs a hearing to 
fulfill two duties:  (1) the duty to fully explain the issues and 
(2) the duty to suggest the submission of evidence that may have 
been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Here, during the February 2010 hearing, the undersigned Veterans 
Law Judge enumerated the issues on appeal.  See Hearing 
Transcript (T.) at p. 2.  Also, information was solicited 
regarding severity of the Veteran's lumbar spine symptoms (see T. 
at p. 9), as well as the effect of his back disability on his 
occupational functionality (see T. at p. 10-12).  Therefore, not 
only were the issues "explained . . . in terms of the scope of 
the claim for benefits," but "the outstanding issues material 
to substantiating the claim," were also fully explained.   See 
Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion 
did not reveal any evidence that might be available that had not 
been submitted.  Under these circumstances, nothing gave rise to 
the possibility that evidence had been overlooked with regard to 
the Veteran's claims for an increased rating.  As such, the Board 
finds that, consistent with Bryant, the undersigned Veterans Law 
Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) 
and that the Board may proceed to adjudicate the claims based on 
the current record.

In addition, the Veteran was provided with a VA examination 
relating to his service connected low back disability in February 
2006.  The Board finds the VA examination report to be thorough 
and adequate upon which to base a decision with regard to the 
Veteran's claim because the VA examiner personally interviewed 
and examined the Veteran, including eliciting a history from the 
Veteran, and provided the information necessary to evaluate the 
Veteran's disability under the applicable rating criteria.  
Importantly, there is no indication that the Veteran's past 
medical history or that any relevant fact was misstated.  
Further, there is no objective evidence indicating that there has 
been a material change in the severity of the Veteran's service-
connected disability since the February 2006 VA examination, and 
the duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise adequate 
examination was conducted. VAOPGCPREC 11-95.  Thus, the 
examination is considered adequate for rating purposes. 

Of significance, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Therefore, 
the Board finds that the available records and medical evidence 
have been obtained in order to make adequate determinations as to 
this issue.

Accordingly, the Board finds that no useful purpose would be 
served in remanding the matter for yet more development and that 
such a remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the Veteran.  
The Court has held that such remands are to be avoided.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  For these reasons, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

The RO previously adjudicated and denied entitlement to service 
connection for a right ankle disorder, to include as secondary to 
his service connected residuals of a right calf injury to muscle 
group XI, in September 2004.  The rating decision was not 
appealed, and it became final.  38 U.S.C.A. § 7105.  Then, in 
November 2005, the Veteran again sought service connection for a 
right ankle disorder.  Based on this procedural history, the 
issue for consideration is therefore whether new and material 
evidence has been received since September 2004 to reopen the 
Veteran's service-connection claim.

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  Under the relevant regulation, "new" evidence is 
defined as evidence not previously submitted to agency decision-
makers.  "Material" evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  When determining whether the claim should be reopened, 
the credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992). 

VA may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that the 
duty to assist the Veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 
209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the concept 
of a well-grounded claim).  

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, regardless of 
the RO's determination on the question of reopening, the Board 
will first determine whether new and material evidence has been 
received and, if so, consider entitlement to service connection 
on the merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed 
Cir. 2001); Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).

After a careful review of the claims file, the Board finds that 
new and material evidence has been submitted since the last final 
rating decision.  In this case, the evidence of record at the 
time of the final rating decision in September 2004 consisted of 
service treatment records, statements by the Veteran asserting 
that he experienced right ankle weakness and instability as a 
result of his service-connected muscle injury residuals of the 
right calf, VA treatment records, a June 2004 VA examination 
finding no evidence of right ankle weakness secondary to his 
service-connected disability, and a September 2004 VA examination 
finding that his right ankle fractures was "not likely related 
to his service-connected right calf muscle injury." 

The evidence added to the record since the last final rating 
decision of September 2004 included additional statements by the 
Veteran indicating a causal connection between his right ankle 
fracture and his service-connected right calf muscle injury, 
additional VA treatment records, private treatment records, and 
two private opinions, dated September 2005 and December 2009, 
asserting a relationship between his right ankle disorder and his 
service-connected disability.  

Of the new evidence provided since the last final rating 
decisions, the additional treatment records and private medical 
evidence had not previously been submitted to agency 
decisionmakers and are not cumulative or redundant of other 
evidence of record.  As such, that evidence is new under 38 
C.F.R. § 3.156(a).  Moreover, the new private opinions submitted 
reflect that the Veteran's has a current right ankle disorder, 
including residuals of a right ankle fracture, that may be 
related to a service-connected disability, which was not shown at 
the time of the last final denial in September 2004.  In this 
regard, the new evidence relates to an unestablished fact, i.e. 
that of a current disability which is causally related to a 
service-connected disability, which is necessary to substantiate 
the claim.  Therefore, the new evidence is found to be both new 
and material.

Accordingly, the claim for entitlement to service connection for 
a right ankle disorder is hereby reopened.  Moreover, as the RO 
adjudicated the merits of this service-connection claim prior to 
the certification of the appeal, appellate review of the issue on 
the merits may proceed at this time without prejudice to the 
Veteran.

Service Connection

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 1110 
(West 2002).  Generally, the evidence must show:  
(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 
381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. 
Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. 
App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)). 

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b) (2009).  
However, continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned. 38 C.F.R. 
§ 3.303(b) (2009).  Further, service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2009).

Service connection may also be warranted for a disability which 
is aggravated by, proximately due to, or the result of a service- 
connected disease or injury.  
38 C.F.R. § 3.310.  Any additional impairment of earning capacity 
resulting from an already service-connected condition, regardless 
of whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
should also be compensated.  Allen v. Brown, 7 Vet. App. 439 
(1995). When service connection is thus established for a 
secondary condition, the secondary condition shall be considered 
a part of the original condition.  Id.  The Board notes that 38 
C.F.R. § 3.310 was amended, effective October 10, 2006. Under the 
revised § 3.310(b) (the existing provision at 38 C.F.R. § 
3.310(b) was moved to sub-section (c)), any increase in severity 
of a nonservice-connected disease or injury proximately due to or 
the result of a service-connected disease or injury, and not due 
to the natural progress of the disease, will be service-
connected.  As the amendments to this section are not 
liberalizing and the Veteran filed his claim in November 2005, 
the amendment is not applicable to the current claim.

In order to establish entitlement to service connection on this 
secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) evidence, generally medical, establishing a nexus (i.e., 
link) between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Turning first to whether the Veteran may be entitled to service 
connection on a secondary basis, the Board notes that February 
2006 X-rays of the right ankle revealed "old healed fractures 
[of the] distal fibula and tibia with residual mild deformity" 
and mild degenerative changes of the tibiotalar joint.  As such, 
the evidence demonstrates the existence of a current right ankle 
disability, as is required for the establishment of service 
connection.   He is also service connected for the residuals of 
an injury to muscle group XI of the right lower extremity.  
Elements (1) and (2) of Wallin are therefore met.

In determining whether his right ankle disorder was aggravated 
by, proximately due to, or the result of a service-connected 
disability, the Board finds that there are differing medical 
opinions of record.  In this regard, the Veteran underwent a VA 
examination of the right ankle in June 2004 to evaluate his 
assertions of right ankle weakness and instability.  After 
conducting a physical examination and interviewing the Veteran, 
the VA examiner determined that there was "no evidence of any 
right ankle weakness or any foot drop of the right ankle noted 
during the examination secondary to the right calf muscle 
injury."  Then, after the Veteran fractured his ankle in July 
2004, he was reevaluated in a September 2004 VA examination.   
The VA examiner determined that the Veteran's sustained fracture 
of the right fibula and right ankle were "not likely related to 
[his] service-connected right calf muscle injury" and that the 
fracture was instead caused while jumping off a trampoline and 
landing on an inclined ground, causing his fall.  

In response, the Veteran solicited an opinion from two private 
physicians.   According to a letter dated September 2005, a 
private physician determined that "the fracture which he 
sustained in July 2004 has a definite connection with the muscle 
loss and resultant weakness" of his service-connected 
disability, explaining that the loss of muscular tissue that was 
attributed to his service-connected right calf muscle injury was 
"certainly related to a loss of stability to the right ankle."  
In addition, the Veteran also submitted a December 2009 opinion 
by another private physician who also determined that there was a 
causal connection between the Veteran's service-connected right 
calf muscle injury and his right ankle fracture.  Similar to the 
first private opinion, the physician explained that his recent 
ankle fracture was "probably because of the weakness he has in 
his right leg from the fasciotomy [muscle surgery] of his right 
lower leg he underwent in the military."  

It is the responsibility of the Board to assess the credibility 
and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)).  The probative value of medical evidence is based 
on the physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of any 
evidence, the credibility and weight to be attached to medical 
opinions are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993).  The Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  However, the Board may not reject medical opinions based 
on its own medical judgment. Obert v. Brown, 5 Vet. App. 30 
(1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991).

In weighing the medical opinions, there is no indication that any 
of the physicians were unaware of the Veteran's medical history 
or had not otherwise been provided with an opportunity to 
physically examine the Veteran.  (The Board parenthetically notes 
that although the results of a physical examination were not 
included with the private opinions, each explained that they had 
treated the Veteran's right ankle disorder).  Therefore, the 
Board puts great emphasis on the rationale provided by the 
physicians, and finds no reason to find the VA examiners' 
opinions, which proffered negative opinions, to be more probative 
than the private opinions, which supported a finding of secondary 
service connection.  Both private examiners provided consistent 
explanations for finding that his service-connected right calf 
muscle injury caused his right ankle fracture (i.e. that the loss 
of muscle cause by his service-connected disability resulted in 
right ankle weakness or instability, which, in turn, directly 
contributed to his July 2004 right ankle injury).  Therefore, 
after carefully reviewing all the evidence on file, the Board 
finds no adequate basis to reject the competent medical evidence 
of record that is favorable to the Veteran, based on a rational 
lack of credibility or probative value.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 
26 (1998).  

In light of the discussion above, while the evidence is not 
unequivocal, it has nonetheless placed the record in relative 
equipoise.  Under the benefit of the doubt rule, where there 
exists "an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the determination of 
the matter," the Veteran shall prevail upon the issue.  Ashley 
v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994).  

Given the competent medical evidence of record suggesting that 
the Veteran's currently diagnosed right ankle disorder is 
causally related to a service-connected disability, and 
notwithstanding the differing opinions of record, the Board 
resolves doubt in the Veteran's favor and finds that the evidence 
supports the establishment of service connection for a right 
ankle disorder on a secondary basis.  As such, his service-
connection claim is granted.

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. § 4.1 
(2009).  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2009).

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 
16 Vet. App. 436 (2002) (finding it appropriate to consider 
factors outside the specific rating criteria in determining level 
of occupational and social impairment).

Where there is a question as to which of two separate evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required for 
that particular rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding the degree of disability, such doubt will 
be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2009).

In addition, the Board acknowledges that in evaluating 
musculoskeletal disabilities, consideration must be given to 
additional functional limitation due to factors such as pain, 
weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 
4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
The Court has held that diagnostic codes predicated on limitation 
of motion do not prohibit consideration of a higher rating based 
on functional loss due to pain on use or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. 
App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  VA 
regulations require that a finding of dysfunction due to pain 
must be supported by, among other things, adequate pathology.  38 
C.F.R. § 4.40 ("functional loss due to pain is to be rated at 
the same level as the functional loss when flexion is impeded"); 
see Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms during 
the course of the rating period on appeal, assignment of staged 
ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

The Veteran's service-connected low back pain due to left lower 
extremity spasticity is currently rated by analogy to a 
lumbosacral strain under Diagnostic Code 5237 of 38 C.F.R. § 
4.71a.  According to the applicable rating criteria found under 
the General Rating Formula for Diseases and Injuries of the 
Spine, a 20 percent rating will be warranted for forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; for a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or for muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  38 C.F.R. § 4.71a.  In addition, under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, a 20 percent rating will be warranted 
for intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least two weeks but less than four 
weeks during the past 12 months.  Id. 

After carefully reviewing the evidence of record, the Board finds 
that his symptoms do not more nearly approximate the criteria for 
a disability rating in excess of the presently assigned 10 
percent.  As an initial matter, the Board notes that in the 
February 2006 VA examination, the Veteran demonstrated flexion to 
90 degrees without pain, which is anatomically normal.  See Plate 
V, Range of Motion of Cervical and Thoracolumbar Spine, 38 C.F.R. 
§ 4.71a.  Thus, a higher rating based upon limitation of flexion 
is not warranted.  

In addition to demonstrating flexion to 90 degrees, the Veteran 
also demonstrated extension to 30 degrees, left lateral flexion 
to 35 degrees, right lateral flexion to 25 degrees, left rotation 
to 55 degrees, and right rotation to 60 degrees, all without 
pain.  Accordingly, his combined range of motion easily exceeds 
120 degrees, and a higher rating is not warranted on this basis.  
See Note (2) under the General Rating Formula for Diseases and 
Injuries of the Spine, 38 C.F.R. § 4.71a, (For VA compensation 
purposes, normal forward flexion of the thoracolumbar spine is 
zero to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation).   

In reviewing the range of motion findings, the Board has 
considered the Veteran's range of motion as limited by additional 
factors, such as pain, stiffness, and fatigue.  Specifically, 
throughout the time period being considered, he reported fatigue 
and pain that is exacerbated during flare-ups.  The Board notes 
that the Veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as it 
comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 
(1994).  However, despite the complaints of pain and fatigue as 
noted above, the evidence does not establish additional 
functional impairment such to support a compensable evaluation or 
an increased level of impairment from the exacerbations.  
Significantly, the February 2006 VA examination expressly noted 
that, despite the increase of pain reported during flare-ups, 
"there is no additional limitation of motion or functional 
impairment during the flare-ups because of the pain."   
Moreover, it was expressly noted that "[t]here is no limitation 
of the movements of the lumbosacral spine because of the pain, 
weakness, fatigue, or repetitive use."  Therefore, even 
considering the subjective complaints of fatigue, pain, and 
flare-ups, the Board finds that the weight of the evidence does 
not warrant a higher rating under DeLuca because additional 
impairment consistent with a higher rating has not been shown.

Next, the evidence does not demonstrate muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.   Although X-ray findings revealed mild lower thoracic 
scoliosis convex to the right side, physical examination revealed 
"normal" musculature of the back" and there was "no muscle 
spasm noticed."  Accordingly, as the evidence does not 
demonstrate either muscle spasm or guarding, this provision is 
not for application.

Further, the evidence does not show incapacitating episodes of 
intervertebral disc syndrome having a total duration of at least 
two weeks during the past 12 months that required bed rest 
prescribed by a physician.  Although the Veteran complained of 
flare-ups, he has not been shown to have intervertebral disc 
syndrome requiring requires bed rest prescribed by a physician 
and treatment by a physician.   See Note (1) to the Formula for 
Rating Intervertebral Disc Syndrome (defining an "incapacitating 
episode" as "a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest prescribed by 
a physician and treatment by a physician."  Accordingly, a 
higher rating for incapacitating episodes is not warranted.

Because Note (1) to the General Rating Formula for Disabilities 
of the Spine states that associated objective neurological 
abnormalities should continue to be rated separately under an 
appropriate Diagnostic Code, the Board has also considered the 
Veteran's complaints of spasticity and twitching of the lower 
extremities.  However, in a September 2009 VA examination, the 
Veteran's tremors have been attributed to his traumatic brain 
injury; and, for that matter, he is already service-connected for 
spasticity of the left lower extremity.  Thus, as these 
neurological symptoms have been disassociated from the Veteran's 
lumbar spine disorder, they are not for consideration in 
conjunction with his current claim for an increased rating.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam) 
(citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996)) 
(indicating that the Board is precluded from differentiating 
between symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence of 
medical evidence that does so, although the Board may not ignore 
such distinctions where they appear in the medical record).  As 
such, the evidence does not warrant a separate rating for 
neurological manifestations associated with his claim for an 
increased rating for the lumbar spine disorder. 

In finding that the evidence does not support an assignment of a 
higher rating, the Board has also considered the Veteran's 
statements and testimony asserting that his symptoms are of such 
severity so as to warrant a higher rating.  In this case, the 
Board again acknowledges that he is competent to report symptoms 
that he experiences through his five senses, such as pain, 
because this requires only personal knowledge.  Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  However, disability ratings are made 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
pertinent evidence of record.  Therefore, the Board finds that 
the medical findings, which directly address the criteria under 
which the service-connected disability is evaluated, to be more 
probative than the Veteran's assessment of the severity of his 
disability.

In conclusion, the Board finds that the Veteran's symptoms do not 
more nearly approximate a rating in excess of 10 percent for the 
Veteran's lumbar spine disorder under the amended regulations, 
and there is no basis for assignment of a separate neurologic 
rating.  As the preponderance of the evidence weighs against the 
assignment of a higher rating in this instance, the appeal is 
denied.




Extraschedular Consideration

The Board has also considered whether either of the Veteran's 
increased rating claims warrant referral for an extraschedular 
rating, which is a component of a claim for an increased rating 
under Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although 
the Board may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a case 
for extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, is authorized to approve an extraschedular evaluation if 
the case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards."  
Id.  Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service- connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

In this case, throughout the appeal period, frequent periods of 
hospitalization related to the Veteran's low back disability have 
not been shown, although it is acknowledged that he sought 
occasional outpatient treatment for back pain.  In addition, the 
record weighs against a finding of occupational impairment or 
average industrial impairment that is in excess of that 
contemplated by the assigned rating criteria.  The Veteran 
testified that, although his back disorder prolonged work by 
causing him to stretch and take breaks more often, he expressly 
indicated that "[it] doesn't prohibit any kind of work."  See 
T. at p. 12.  Moreover, the February 2006 VA examination noted 
that his low back disorder had "[n]o effect on his daily 
activities or usual occupation," and, according to a more recent 
September 2009 VA examination, the Veteran maintained full-time 
employment.  Moreover, the Board finds the rating criteria for 
disorders of the spine reasonably compensate the Veteran's 
disability level and symptomatology and provide for higher 
ratings for additional or more severe symptoms than currently 
shown by the evidence.  Thus, the Board finds that his disability 
picture is adequately contemplated by the rating schedule, and 
the assigned schedular evaluation is, therefore, adequate.  

Consequently, referral to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for consideration of 
an extraschedular evaluation for his disability under 38 C.F.R. § 
3.321 is not warranted.


ORDER

New and material evidence having been received, the Veteran's 
application to reopen a claim of entitlement to service 
connection for a right ankle disorder is granted.

Service connection for a right ankle disorder is granted.

A rating in excess of 10 percent for low back pain due to left 
lower extremity spasticity is denied.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


